DETAILED ACTION

1.	The Office Action is in response to Application 16/792586 filed on 02/17/2020. Claims 1-40 are pending.    

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 02/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
 
5. 	Claim 1 -19, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1, 18, 8, 10, 14, 2, 4, 3, 6, 11, 12, 13, 15, 16, 20, 21, 22 of US Patent US 10567748 and US 9463951 (referred as “951”)  indicated below.  
For Claim 1-19 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 1-19 of the current application are anticipated by the corresponding limitations of claim 1, 18, 8, 10, 14, 2, 4, 3, 6, 11, 12, 13, 15, 16, 20, 21, 22  of the reference patent except for calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present 
.
US 10567748
 Current Application
Claim 1:

A method of calibrating a vehicular camera, said method comprising: 
disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 

wherein the camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  

moving the vehicle along an arbitrary path; 
capturing image data with the camera as the vehicle moves along the arbitrary path;  
processing, via a processor, image data captured by the camera;  






receiving at the processor vehicle data representative of vehicle kinematic motion as the 
responsive to processing by the processor of multiple frames of image data captured by the camera as the vehicle moves along the arbitrary path, determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera;  
responsive to tracking the determined at least one feature across the multiple frames of image data captured by the camera during movement of the vehicle along the arbitrary path, and responsive to the received vehicle data representative of the movement of the vehicle along the arbitrary path, determining misalignment of the camera in one or more of (i) its yaw angle, (ii) its pitch angle and (iii) its roll angle;  

correcting the determined misalignment of the camera;  wherein correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera;  


and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of the camera as the vehicle moves along the arbitrary path and (ii) without processing of image data captured by the camera that is representative of a target in the field of view of the camera as the vehicle moves along the arbitrary path
claim 18’s limitation:


claim 1’s limitations:
correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera
claim 8’s limitations:
generating camera calibration parameters at least in part by refining calibration parameters starting from an initial estimation of camera calibration

claim 1’s limitations:
correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera

claim 10’s limitations:
processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 14’s limitations:
correcting the determined misalignment of the camera is achieved without use of reference points on the vehicle







claim 2’s limitations: 
wherein the camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle, and wherein image data captured by at least some cameras of the plurality of cameras is for use by a surround view system of the vehicle

claim 4’s limitations:
wherein the camera is disposed at a driver side of the vehicle, and wherein another camera of the plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of the plurality of cameras comprises a passenger side camera disposed at a passenger side of the vehicle





claim 3’s limitations:
correcting the determined misalignment of the camera comprises correcting the determined misalignment of each camera of the plurality of cameras (i) without use of a target in the respective fields of view of the cameras as the 

claim 6’s limitations:
wherein each camera of the plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements

claim 10’s limitations:
wherein processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 11’s limitations:
wherein processing by the processor of image data captured by the camera eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs
claim 12’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of image data captured by the camera as the vehicle moves along the arbitrary path 

claim 13’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of image 

claim 15’s limitations:
wherein the vehicle data comprises at least one of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle
claim 16’s limitations:
wherein the vehicle data is carried by a communication bus system of the vehicle

claim 20’s limitations:
wherein the determined at least one feature comprises a sign at the road being traveled by the vehicle
claim 21’s limitations:
the determined at least one feature comprises a mailbox at the road being traveled by the vehicle
claim 22’s limitations:
wherein the determined at least one feature comprises a tree at the road being traveled by the vehicle




A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 

at a vehicle assembly plant, disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 

wherein the camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  providing a processor at the vehicle;  

calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant, 




wherein calibrating the camera comprises calibrating a yaw 
angle of the camera, a pitch angle of the camera and a roll angle of the camera;  

capturing frames of image data with the camera as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  

processing, via the processor, frames of image data captured by the camera as the vehicle is driven along the arbitrary path;  

receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path;  


responsive to processing by the processor of 
frames of image data captured by the camera as the vehicle is driven along the arbitrary path, determining at least one feature present in the frames of image data captured by the camera and tracking the determined at least one feature across the frames of image data captured by the camera;  

responsive to tracking the determined at least one feature across the frames of image data captured by the camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of the camera;  wherein the determined misalignment comprises misalignment of at least one selected from 
the group consisting of (i) the yaw angle of the camera, (ii) the pitch angle of the camera and (iii) the roll angle of the camera;  

responsive to determination of misalignment of the camera, correcting the determined 
misalignment of the camera;  




and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of 
the camera as the vehicle is driven along the arbitrary path and (ii) without processing of frames of image data captured by the camera that are representative of a target in the field of view of the camera as the vehicle is driven along the arbitrary path 









claim 2’s limitations: 
correcting the determined misalignment of the camera starts from an initial estimation of camera calibration of the camera

claim 3’s limitations:
generating camera calibration parameters 
at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the camera


Claim 4’s limitations:

correcting the determined misalignment of 
the camera starts from at least one intrinsic parameter of the camera

Claim 5’s limitations:

extracting and matching features determined via processing frames of image data captured by the camera as the vehicle is driven along the arbitrary path


claim 6’s limitations:

calibrating the camera is achieved without 
use of reference points on the vehicle


claim 7’s limitations: 

calibrating the camera comprises solving for 
calibration parameters and actual coordinates of an object present in the field 
of view of the camera

claim 8’s limitations:

calibrating the camera at the vehicle while 
the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components



claim 9’s limitations:
wherein the camera is one of a plurality of cameras disposed at the vehicle, each camera of the plurality of cameras having a respective field of view exterior of the vehicle, and wherein image data captured by at least some cameras of the plurality of cameras is for use by a surround view system of the vehicle

claim 10’s limitations:
wherein the plurality of cameras comprises (i) a 
rear camera disposed at a rear portion of the vehicle and having a rearward field of view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at 
least having a generally sideward and rearward field of view





claim 11’s limitations:
correcting the determined misalignment of 
the camera comprises correcting the determined misalignment of each camera of the plurality of cameras (i) without use of a target in the respective fields of view of the cameras as the vehicle is driven along the arbitrary path and 
(ii) without processing of frames of image data captured by the cameras that are representative of a target in the respective fields of views of the 


claim 12’s limitations:
wherein the camera comprises a two-dimensional CMOS photosensor array


claim 13’s limitations:

wherein processing by the processor of frames of 
image data captured by the camera comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) 
feature matching and (iv) feature filtering.

claim 14’s limitations:
wherein processing by the processor of frames of 
image data captured by the camera eliminates feature pairs that do not satisfy 
established rules for valid feature pairs in valid frame pairs

claim 15’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path

claim 16’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path
claim 17’s limitations:

claim 18’s limitations:
wherein the received vehicle data is carried by a communication bus system of the vehicle

claim 19’s limitations:
wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle




951 discloses that comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera (claim 3: said bundle adjustment algorithm solves for calibration parameters and actual coordinates of an object present in the field of view of said camera) and calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components (as suggested in claim 6, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for calibrating a vehicular camera to include calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera and calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components as disclosed in 951, since it provides a calibration system that is operable to 
determine calibration parameters for the camera or cameras of the vision system 
without use of fiducial markers or targets in the field of view of the camera or cameras (e.g., see 951,  column 1, line 30-38).

6. 	Claim 20 -30, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 23, 18, 1, 8, 9, 10, 29, 6, 10, 12, 13, 20, 21, 22 of US Patent US 10567748 indicated below.  
For Claim 20-30 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 20-30 of the current application are anticipated by the corresponding limitations of claim 23, 18, 1, 8, 9, 10, 29, 6, 10, 12, 13, 20, 21, 22  of the reference patent.



 Current Application
Claim 23

A method of calibrating a vehicular camera, said method comprising: 

disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 

wherein the camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  
moving the vehicle along an arbitrary path;  
capturing image data with the camera as the vehicle moves along the arbitrary path;  
processing, via a processor, image data captured by the camera;  
receiving at the processor vehicle data representative of vehicle kinematic motion as the vehicle moves along the arbitrary path, wherein the vehicle data comprises vehicle steering data and vehicle speed data;  
responsive to processing by the processor of multiple frames of image data captured by the camera as the vehicle moves along the arbitrary path, determining at least one feature present in the multiple frames of image data captured by the camera and tracking the determined at least one feature across the multiple frames of image data captured by the camera;  
responsive to tracking the determined at least one feature across the multiple frames of image data captured by the camera during movement of the vehicle along the arbitrary path, and responsive to the received vehicle data representative of the movement of the vehicle along the arbitrary path, 
correcting the determined misalignment of the camera;  
wherein correcting the determined misalignment of the camera starts from an intrinsic parameter of the camera;  
and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of the camera as the vehicle moves along the arbitrary path and (ii) without processing of image data captured by the camera that is representative of a target in the field of view of the camera as the vehicle moves along the arbitrary path










claim 18’s limitations: 
wherein moving the vehicle along the arbitrary path comprises moving the vehicle along an assembly line at a vehicle manufacturer


claim 1’s limitations:
wherein correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera

claim 8’s limitations:
generating camera calibration parameters at least in part by refining calibration parameters starting from an initial estimation of camera calibration
claim 9’s limitations:
generating camera calibration parameters at least in part by refining calibration parameters starting from an intrinsic parameter of the camera
claim 10’s limitations:
wherein processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 29’s limitations:
the plurality of cameras comprising a driver-side camera, a passenger-side camera and a rear camera;  disposing the driver-side camera at a driver side of a vehicle so as to have a field of view exterior and sideward of the vehicle;  disposing the passenger-side camera at a 
passenger side of the vehicle so as to have a field of view exterior and sideward of the vehicle;  disposing the rear camera at a rear side of the vehicle so as to have a field of view exterior and rearward of the vehicle

claim 6’s limitations: 
each camera of the plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements
claim 10’s limitations:
wherein processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 12’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of image data captured by the camera as the vehicle moves along the arbitrary path

claim 13’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of image data captured by the camera as the vehicle moves along the arbitrary path

claim 20’s limitations:
wherein the determined at least one feature comprises a sign at the road being traveled by the vehicle
claim 21’s limitations:

claim 22’s limitations:
wherein the determined at least one feature comprises a tree at the road being traveled by the vehicle





A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 


at a vehicle assembly plant, disposing a 
plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle, 

wherein each camera of the plurality of cameras 
comprises a two-dimensional photosensor array having a plurality of photosensing elements;  

providing a processor at the vehicle;  

calibrating each camera of the plurality of cameras at the vehicle while the vehicle is at the 
vehicle assembly plant, wherein calibrating each camera of the plurality of cameras comprises calibrating a yaw angle of each camera, a pitch angle of each camera and a roll angle of each camera;  

capturing frames of image data with each camera of the plurality of cameras as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  processing, via the 
processor, frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path;  

receiving, at the processor, vehicle data representative of vehicle kinematic motion as the 
vehicle is driven along the arbitrary path;  

wherein the received vehicle data is carried by a communication bus system of the vehicle;  responsive to processing by the processor of frames of image data captured by each camera of the plurality of cameras as the vehicle is driven 


responsive to the tracking of the determined at least one respective feature across the respective frames of image data captured by each respective camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of a respective camera of the plurality of cameras;  

wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the respective camera, (ii) the pitch angle of the respective camera and (iii) the roll angle 
of the respective camera;  responsive to the determination of misalignment of the respective camera of the plurality of cameras, correcting the determined misalignment of the respective camera;  

and wherein correcting the determined misalignment of the respective camera is achieved (i) without use of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path and (ii) without processing of frames of image data captured 
by the respective camera that are representative of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path 

wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle;  




Claim 21’s limitations:

correcting the determined misalignment of 
the respective camera starts from an initial estimation of camera calibration 
of the respective camera


Claim 22’s limitations:

generating camera calibration parameters at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the respective cameras

Claim 23’s limitations:

correcting the determined misalignment of 
the respective camera starts from at least one intrinsic parameter of the respective camera


claim 24’s limitations:

extracting and matching features determined via processing frames of image data captured by the respective cameras as the vehicle is driven along the arbitrary path

claim 25’s limitations: 

the plurality of cameras comprises (i) a 
rear camera disposed at a rear portion of the vehicle and having a rearward field of view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at 
least having a generally sideward and rearward field of view


claim 26’s limitations:

each camera of the plurality of cameras 
comprises a two-dimensional CMOS photosensor array



claim 27’s limitations:
wherein processing by the processor of frames of image data captured by each camera of the plurality of cameras comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 28’s limitations:
correcting the determined misalignment of 
the respective camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the respective camera as the vehicle is driven along the arbitrary path


claim 29’s limitations:
correcting the determined misalignment of 
the respective camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the 
respective camera as the vehicle is driven along the arbitrary path


claim 30’s limitations:
wherein the determined at least one respective 
feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle





7. 	Claim 31-40, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 29,  18, 33, 1, 8, 1, 10, 12, 13, 20, 21, 22, 15 of US Patent US 10567748 indicated below.  
For Claim 31-40, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 31-40 of the current application are anticipated by the corresponding limitations of claim 29,  18, 33, 1, 8, 1, 10, 12, 13, 20, 21, 22, 15  of the reference patent.


US 10567748
 Current Application
Claim 29:

A method of calibrating a vehicular camera, said method comprising: 

disposing the driver-side camera at a driver side of a vehicle so as to have a field of view exterior and sideward of the vehicle;  disposing the passenger-side camera at a passenger side of the vehicle so as to have a field of view exterior and sideward of the vehicle;  disposing the rear camera at a rear side of the vehicle so as to have a field of view exterior and rearward of the vehicle;  
wherein each of the cameras comprises a two-dimensional photosensor array having a plurality of photosensing elements;  
moving the vehicle along an arbitrary path, wherein moving the vehicle along the arbitrary path comprises moving the vehicle along an assembly line at a vehicle manufacturer;  
capturing image data with the cameras as the vehicle moves along the arbitrary path;  
processing, via a processor, image data captured by the cameras;  
receiving at the processor vehicle data representative of vehicle kinematic motion as the vehicle moves along the arbitrary path;  responsive to processing by the processor of multiple frames of image data captured by the cameras as the vehicle moves along the arbitrary path, determining at least one feature present in the multiple frames of image data captured by a respective camera of the cameras and tracking the determined at least one feature across the multiple frames of image data captured by the respective camera of the cameras;  
responsive to tracking the determined at least one feature across the multiple frames of image data captured by the respective camera of the cameras during movement of the vehicle along the arbitrary path, and responsive to the received 

correcting the determined misalignment of the respective camera of the cameras;  
and wherein correcting the determined misalignment of the respective camera of the cameras is achieved (i) without use of a target in the respective field of view of the respective camera as the vehicle moves along the arbitrary path and (ii) without processing of image data representative of a target in the respective field of view of respective camera as the vehicle moves along the arbitrary path


claim 18’s limitation:
wherein moving the vehicle along the arbitrary path comprises moving the vehicle along an assembly line at a vehicle manufacturer
claim 33’s limitation:
wherein each camera of the plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements



claim 1’s limitations:
wherein correcting the determined misalignment of the camera starts from at least one of (i) an 

claim 8’s limitations:
generating camera calibration parameters at least in part by refining calibration parameters starting from an initial estimation of camera calibration

claim 1’s limitations:
wherein correcting the determined misalignment of the camera starts from at least one of (i) an initial estimation of camera calibration and (ii) an intrinsic parameter of the camera



claim 10’s limitations:
wherein processing by the processor of image data captured by the camera provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 12’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of image data captured by the camera as the vehicle moves along the arbitrary path


claim 13’s limitations: 


claim 20’s limitations:
wherein the determined at least one feature comprises a sign at the road being traveled by the vehicle
claim 21’s limitations:
the determined at least one feature comprises a mailbox at the road being traveled by the vehicle
claim 22’s limitations:
wherein the determined at least one feature comprises a tree at the road being traveled by the vehicle

claim 15’s limitations:
wherein the vehicle data comprises at least one of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle





A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 


plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle, wherein each camera of the plurality of cameras 
comprises a two-dimensional CMOS photosensor array having a plurality of 
photosensing elements;  

wherein the plurality of cameras comprises (i) a rear camera disposed at a rear portion of the vehicle and having a rearward field of 
view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view;  

providing a processor at the vehicle;  

calibrating each camera of the plurality of cameras at the vehicle while the vehicle is at the vehicle assembly plant, wherein calibrating 
each camera of the plurality of cameras comprises calibrating a yaw angle of each camera, a pitch angle of each camera and a roll angle of each camera;  

capturing frames of image data with each camera of the plurality of cameras as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  processing, via the processor, frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path;  

receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path;  
responsive to processing by the processor of frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path, determining at least one respective feature present in the respective 
image data captured by each respective camera;  

responsive to the tracking of the determined at least one respective feature across the respective frames of image data captured by each respective camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of a respective camera of the plurality of cameras;  

wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the respective camera, (ii) the pitch angle 
of the respective camera and (iii) the roll angle of the respective camera;  

responsive to the determination of misalignment of the respective camera of the plurality of cameras, correcting the determined misalignment of the respective camera;  

and wherein correcting the determined misalignment of the respective camera is achieved (i) without use of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path and (ii) 
without processing of frames of image data captured by the respective camera that are representative of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path



Claim 32’s limitations:

wherein correcting the determined misalignment of the respective camera starts from an initial estimation of camera calibration of the respective camera

Claim 33’s limitations:

generating camera calibration parameters at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the respective cameras.

Claim 34’s limitations:

correcting the determined misalignment of 
the respective camera starts from at least one intrinsic parameter of the respective camera


claim 35’s limitations:

extracting and matching features determined via processing frames of image data captured by the respective cameras as the vehicle is driven along the arbitrary path


claim 36’s limitations: 
wherein processing by the processor of frames of 
image data captured by each camera of the plurality of cameras comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 37’s limitations:

correcting the determined misalignment of 
the respective camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the respective camera as the vehicle is driven along the arbitrary path



claim 38’s limitations:
wherein correcting the determined misalignment of the respective camera utilizes, at least in part, 


claim 39’s limitations:
the determined at least one feature 
comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle








claim 40’s limitations:
wherein the received vehicle data comprises at 
least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle





8. 	Claim 1 -19, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8, 1, 6, 3, 4, 9, 8, 10, 13, 14, 2, 5 of US Patent US 9979957 and US 9463951 (referred as “951”)  and US Patent US 10567748 (referred as “748”)  indicated below.  
 wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle;  wherein the received vehicle data is carried by a communication bus system of the vehicle; and wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle.
.
US 9979957
 Current Application
Claim 8:

A camera calibration system for a vehicle, said camera calibration system comprising: 
a camera disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  

wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera;  wherein said camera calibration system uses a kinematic model of vehicle motion derived at least in part from image processing by said image processor of multiple frames of captured image data;  wherein, responsive to image processing by said image processor of multiple frames of captured image data, said camera calibration system extracts and matches features determined in multiple frames of captured image data;  

wherein, responsive to image processing of captured image data by said image processor during movement of the vehicle along an arbitrary path, and responsive to generation of camera calibration parameters, said camera calibration system calibrates said camera as the vehicle navigates the arbitrary path;  
wherein calibration of said camera includes correction for misalignment in at least one of (i) yaw angle, (ii) pitch angle and (iii) roll angle;
 wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle;  
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle;  
and wherein said camera calibration system is operable to calibrate said plurality of cameras without use of targets in the field of view of said plurality of cameras and without image 







claim 1’s limitation:
and wherein said camera is initially calibrated in the vehicle assembly plant in which the vehicle is assembled

claim 8’s limitation:
wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera


claim 8’s limitation:
said camera calibration system extracts and matches features determined in multiple frames of captured image data

claim 6’s limitations:









claim 3’s limitations:
wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle 
claim 4’s limitations:
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle

claim 9’s limitations:
wherein said camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle and wherein another camera of said plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of said plurality of camera cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle 



claim 8’s limitation:
and wherein said camera calibration system is operable to calibrate said plurality of cameras without use of targets in the field of view of said plurality of cameras and without image processing of image data representative of captured images of targets


claim 10’s limitations: 
wherein each camera of said plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements 
claim 13’s limitations:
wherein processing by said image processor of captured image data provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering 

claim 14’s limitations:
wherein processing by said image processor of captured image data eliminates feature pairs that do not satisfy established rules for valid feature pairs in valid frame pairs 

claim 2’s limitations:
and wherein said camera calibration system, at least in part, uses structure-from-motion during processing of captured image data 

claim 5’s limitations:
wherein said camera calibration system, at least in part, utilize extraction and matching of feature descriptors during processing of captured image data












A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 

at a vehicle assembly plant, disposing a camera at a vehicle so as to have a field of view exterior of the vehicle, 

wherein the camera comprises a two-dimensional photosensor array having a plurality of 

calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant, 


wherein calibrating the camera comprises calibrating a yaw angle of the camera, a pitch angle of the camera and a roll angle of the camera;  

capturing frames of image data with the camera as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  

processing, via the processor, frames of image data captured by the camera as the vehicle is driven along the arbitrary path;  

receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path;  


responsive to processing by the processor of 
frames of image data captured by the camera as the vehicle is driven along the arbitrary path, determining at least one feature present in the frames of image data captured by the camera and tracking the determined at least one feature across the frames of image data captured by the camera;  

responsive to tracking the determined at least one feature across the frames of image data captured by the camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of the camera;  wherein the determined misalignment comprises misalignment of at least one selected from 
the group consisting of (i) the yaw angle of the camera, (ii) the pitch angle of the camera and (iii) the roll angle of the camera;  

responsive to determination of misalignment of the camera, correcting the determined 
misalignment of the camera;  

and wherein correcting the determined misalignment of the camera is achieved (i) without use of a target in the field of view of 
the camera as the vehicle is driven along the arbitrary path and (ii) without processing of frames of image data captured by the camera that are representative of a target in the field of view of the camera as the vehicle is driven along the arbitrary path 

claim 2’s limitations: 
correcting the determined misalignment of the camera starts from an initial estimation of camera calibration of the camera

claim 3’s limitations:
generating camera calibration parameters 
at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the camera


Claim 4’s limitations:

correcting the determined misalignment of 
the camera starts from at least one intrinsic parameter of the camera

Claim 5’s limitations:

extracting and matching features determined via processing frames of image data captured by the camera as the vehicle is driven along the arbitrary path


claim 6’s limitations:

calibrating the camera is achieved without 



claim 7’s limitations: 

calibrating the camera comprises solving for 
calibration parameters and actual coordinates of an object present in the field 
of view of the camera

claim 8’s limitations:

calibrating the camera at the vehicle while 
the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components



claim 9’s limitations:
wherein the camera is one of a plurality of cameras disposed at the vehicle, each camera of the plurality of cameras having a respective field of view exterior of the vehicle, and wherein image data captured by at least some cameras of the plurality of cameras is for use by a surround view system of the vehicle

claim 10’s limitations:
wherein the plurality of cameras comprises (i) a 
rear camera disposed at a rear portion of the vehicle and having a rearward field of view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at 
least having a generally sideward and rearward field of view





claim 11’s limitations:
correcting the determined misalignment of 
the camera comprises correcting the determined misalignment of each camera of the plurality of cameras (i) without use of a target in the respective fields of view of the cameras as the vehicle is driven along the arbitrary path and 
(ii) without processing of frames of image data captured by the cameras that are representative of a target in the respective fields of views of the cameras as the vehicle is driven along the arbitrary path


claim 12’s limitations:
wherein the camera comprises a two-dimensional CMOS photosensor array


claim 13’s limitations:

wherein processing by the processor of frames of 
image data captured by the camera comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) 
feature matching and (iv) feature filtering.

claim 14’s limitations:
wherein processing by the processor of frames of 
image data captured by the camera eliminates feature pairs that do not satisfy 
established rules for valid feature pairs in valid frame pairs

claim 15’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path

claim 16’s limitations:
wherein correcting the determined misalignment of the camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the camera as the vehicle is driven along the arbitrary path



claim 17’s limitations:
wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle
claim 18’s limitations:
wherein the received vehicle data is carried by a communication bus system of the vehicle

claim 19’s limitations:
wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle




951 discloses that comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera (claim 3: said bundle adjustment algorithm 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for calibrating a vehicular camera to include calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera and calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components as disclosed in 951, since it provides a calibration system that is operable to 
determine calibration parameters for the camera or cameras of the vision system 
without use of fiducial markers or targets in the field of view of the camera or cameras (e.g., see 951,  column 1, line 30-38).
748 discloses that wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle (claim 15);  wherein the received vehicle data is carried by a communication bus system of the vehicle (claim 16); and wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle (claim 20), (ii) a mailbox at the road being traveled by the vehicle (claim 21) and (iii) a tree at the road being traveled by the vehicle (claim 22).

determine calibration parameters for the camera or cameras of the vision system without use of fiducial markers or targets in the field of view of the camera or cameras (e.g., see 748,  column 1, line 34-42).

9. 	Claim 20 -30, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8, 1, 6, 13, 3, 4, 9, 8, 10,  2, 5 of US Patent US 9979957 and US Patent US 10567748 (referred as “748”)  indicated below.  
For Claim 20-30 although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 20-30 of the current application are anticipated by the corresponding limitations of 8, 1, 6, 13, 3, 4, 9, 8, 10,  2, 5  of the reference patent except wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle;  wherein the received vehicle data is carried by a communication bus system of the vehicle; and wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a 
.


US 9979957
 Current Application
claim 8:

A camera calibration system for a vehicle, said camera calibration system comprising: 
a camera disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  
wherein said camera is operable to capture image data;  an image processor operable to process image data captured by said camera;  
wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera;  wherein said camera calibration system uses a kinematic model of vehicle motion derived at least in part from image processing by said image processor of multiple frames of captured image data;  wherein, responsive to image processing by said image processor of multiple frames of captured image data, said camera calibration system extracts and matches features determined in multiple frames of captured image data;  


wherein calibration of said camera includes correction for misalignment in at least one of (i) yaw angle, (ii) pitch angle and (iii) roll angle;
 wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle;  
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle;  
and wherein said camera calibration system is operable to calibrate said plurality of cameras without use of targets in the field of view of said plurality of cameras and without image processing of image data representative of captured images of targets







claim 1’s limitation:
and wherein said camera is initially calibrated in the vehicle assembly plant in which the vehicle is assembled








Claim 8’s limitation:
wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera





claim 6’s limitations:
wherein said camera calibration system calibrates said camera without use of reference points on the vehicle
claim 13’s limitations:
wherein processing by said image processor of captured image data provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle 
claim 4’s limitations:
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle
claim 9’s limitations:
wherein said camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle and wherein another camera of said plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of said plurality of camera cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle 
claim 10’s limitations: 
wherein each camera of said plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements 

claim 13’s limitations:
wherein processing by said image processor of captured image data provides at least one of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering


claim 2’s limitations:


claim 5’s limitation:
wherein said camera calibration system, at least in part, utilize extraction and matching of feature descriptors during processing of captured image data









A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 


at a vehicle assembly plant, disposing a 
plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle, 

wherein each camera of the plurality of cameras 
comprises a two-dimensional photosensor array having a plurality of photosensing elements;  

providing a processor at the vehicle;  

calibrating each camera of the plurality of cameras at the vehicle while the vehicle is at the 
vehicle assembly plant, wherein calibrating each camera of the plurality of cameras comprises calibrating a yaw angle of each camera, a pitch angle of each camera and a roll angle of each camera;  

capturing frames of image data with each camera of the plurality of cameras as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  processing, via the 
processor, frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path;  




receiving, at the processor, vehicle data representative of vehicle kinematic motion as the 
vehicle is driven along the arbitrary path;  



wherein the received vehicle data is carried by a communication bus system of the vehicle;  responsive to processing by the processor of frames of image data captured by each camera of the plurality of cameras as the vehicle is driven 
along the arbitrary path, determining at least one respective feature present in the respective frames of image data captured by each respective camera and tracking the determined at least one respective feature across the respective frames of image data captured by each respective camera;  

responsive to the tracking of the determined at least one respective feature across the respective frames of image data captured by each respective camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of a respective camera of the plurality of cameras;  

wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the respective camera, (ii) the pitch angle of the respective camera and (iii) the roll angle 
of the respective camera;  responsive to the determination of misalignment of the respective camera of the plurality of cameras, correcting the determined misalignment of the respective camera;  

and wherein correcting the determined misalignment of the respective camera is achieved (i) without use of a target in the field of view of the respective camera as the vehicle is 
by the respective camera that are representative of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path 

wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle;  




Claim 21’s limitations:

correcting the determined misalignment of 
the respective camera starts from an initial estimation of camera calibration 
of the respective camera


Claim 22’s limitations:

generating camera calibration parameters at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the respective cameras

Claim 23’s limitations:

correcting the determined misalignment of 
the respective camera starts from at least one intrinsic parameter of the respective camera


claim 24’s limitations:

extracting and matching features determined via processing frames of image data captured by the respective cameras as the vehicle is driven along the arbitrary path

claim 25’s limitations: 


rear camera disposed at a rear portion of the vehicle and having a rearward field of view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at 
least having a generally sideward and rearward field of view












claim 26’s limitations:

each camera of the plurality of cameras 
comprises a two-dimensional CMOS photosensor array



claim 27’s limitations:
wherein processing by the processor of frames of image data captured by each camera of the plurality of cameras comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 28’s limitations:
correcting the determined misalignment of 
the respective camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the respective 


claim 29’s limitations:
correcting the determined misalignment of 
the respective camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the 
respective camera as the vehicle is driven along the arbitrary path


claim 30’s limitations:
wherein the determined at least one respective 
feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle




748 discloses that wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle (claim 15);  wherein the received vehicle data is carried by a communication bus system of the vehicle (claim 16); and wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle (claim 20), (ii) a mailbox at the road being traveled by the vehicle (claim 21) and (iii) a tree at the road being traveled by the vehicle (claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for calibrating a vehicular camera to include calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera and calibrating the camera at the vehicle while 
determine calibration parameters for the camera or cameras of the vision system without use of fiducial markers or targets in the field of view of the camera or cameras (e.g., see 748,  column 1, line 34-42).

10. 	Claim 31-40, are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 8, 3, 4, 9, 1, 10, 13, 2, 5 of US Patent US 9979957 and US 9463951 (referred as “951”)  and US Patent US 10567748 (referred as “748”)  indicated below.  
For Claim 31-40, although the conflicting claims are not identical, they are not patentably distinct from each other, because they both are dealing with method/system for calibrating a vehicular camera.  As clearly indicated in the table below, each claimed limitations of claim 31-40 of the current application are anticipated by the corresponding limitations of claim 8, 3, 4, 9, 1, 10, 13, 2, 5 of the reference patent except wherein the received vehicle data comprises at least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle;  wherein the received vehicle data is carried by a communication bus system of the vehicle; and wherein the determined at least one feature comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle.



 Current Application
Claim 8:

A camera calibration system for a vehicle, said camera calibration system comprising: 
a camera disposed at a vehicle and having a field of view exterior of the vehicle;  
wherein said camera comprises a two-dimensional photosensor array having a plurality of photosensing elements;  
wherein said camera is operable to capture image data;  an image processor operable to process image data captured by said camera;  
wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera;  wherein said camera calibration system uses a kinematic model of vehicle motion derived at least in part from image processing by said image processor of multiple frames of captured image data;  wherein, responsive to image processing by said image processor of multiple frames of captured image data, said camera calibration system extracts and matches features determined in multiple frames of captured image data;  

wherein, responsive to image processing of captured image data by said image processor during movement of the vehicle along an arbitrary path, and responsive to generation of camera calibration parameters, said camera calibration system calibrates said camera as the vehicle navigates the arbitrary path;  

 wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle;  
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle;  
and wherein said camera calibration system is operable to calibrate said plurality of cameras without use of targets in the field of view of said plurality of cameras and without image processing of image data representative of captured images of targets

claim 3’s limitations:
wherein said camera is one of a plurality of cameras disposed at the vehicle, each having a respective field of view exterior of the vehicle 
claim 4’s limitations:
wherein image data captured by at least some cameras of said plurality of cameras is used for a surround view system of the vehicle

claim 9’s limitations:
wherein said camera is disposed at a driver-side exterior rearview mirror assembly of the vehicle and wherein another camera of said plurality of cameras comprises a camera disposed at a rear portion of the vehicle, and wherein another camera of said plurality of camera cameras comprises a passenger side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle 

and wherein said camera is initially calibrated in the vehicle assembly plant in which the vehicle is assembled
claim 10’s limitations: 
wherein each camera of said plurality of cameras comprises a two-dimensional CMOS photosensor array comprising a plurality of photosensing elements 


Claim 8’s limitation:
wherein said camera calibration system generates camera calibration parameters at least in part by iteratively refining calibration parameters starting from at least one of (i) an initial estimation and (ii) an intrinsic parameter of said camera





Claim 8’s limitation:
said camera calibration system extracts and matches features determined in multiple frames of captured image data

claim 13’s limitation:
wherein processing by said image processor of captured image data provides at least one of (i) 

claim 2’s limitations:
and wherein said camera calibration system, at least in part, uses structure-from-motion during processing of captured image data 


claim 5’s limitations:
wherein said camera calibration system, at least in part, utilize extraction and matching of feature descriptors during processing of captured image










A method of correcting misalignment of a vehicular camera mounted at a vehicle, said method comprising: 

at a vehicle assembly plant, disposing a 
plurality of cameras at a vehicle so as to have respective fields of view exterior of the vehicle, wherein each camera of the plurality of cameras 
comprises a two-dimensional CMOS photosensor array having a plurality of 
photosensing elements;  

wherein the plurality of cameras comprises (i) a rear camera disposed at a rear portion of the vehicle and having a rearward field of 
view, (ii) a driver-side camera disposed at a driver-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view and (iii) a passenger-side camera disposed at a passenger-side exterior rearview mirror assembly of the vehicle and at least having a generally sideward and rearward field of view;  

providing a processor at the vehicle;  

calibrating each camera of the plurality of cameras at the vehicle while the vehicle is at the vehicle assembly plant, wherein calibrating 
each camera of the plurality of cameras comprises calibrating a yaw angle of each camera, a pitch angle of each camera and a roll angle of each camera;  

capturing frames of image data with each camera of the plurality of cameras as the vehicle is driven along an arbitrary path along a road being traveled by the vehicle;  processing, via the processor, frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path;  

receiving, at the processor, vehicle data representative of vehicle kinematic motion as the vehicle is driven along the arbitrary path;  
responsive to processing by the processor of frames of image data captured by each camera of the plurality of cameras as the vehicle is driven along the arbitrary path, determining at least one respective feature present in the respective frames of image data captured by each respective camera and tracking the determined at least one respective feature across the respective frames of 
image data captured by each respective camera;  

responsive to the tracking of the determined at least one respective feature across the respective frames of image data captured by each respective camera, and responsive at least in part to the received vehicle data representative of the vehicle kinematic motion as the vehicle is driven along the arbitrary path, determining misalignment of a respective camera of the plurality of cameras;  

wherein the determined misalignment comprises misalignment of at least one selected from the group consisting of (i) the yaw angle of the respective camera, (ii) the pitch angle 
of the respective camera and (iii) the roll angle of the respective camera;  

responsive to the determination of misalignment of the respective camera of the plurality of cameras, correcting the determined misalignment of the respective camera;  

and wherein correcting the determined misalignment of the respective camera is achieved (i) without use of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path and (ii) 
without processing of frames of image data captured by the respective camera that are representative of a target in the field of view of the respective camera as the vehicle is driven along the arbitrary path








Claim 32’s limitations:

wherein correcting the determined misalignment of the respective camera starts from an initial estimation of camera calibration of the respective camera

Claim 33’s limitations:

generating camera calibration parameters at least in part by refining calibration parameters starting from the initial estimation of camera calibration of the respective cameras.

Claim 34’s limitations:

correcting the determined misalignment of 
the respective camera starts from at least one intrinsic parameter of the respective camera


claim 35’s limitations:

extracting and matching features determined via processing frames of image data captured by the respective cameras as the vehicle is driven along the arbitrary path


claim 36’s limitations: 
wherein processing by the processor of frames of 
image data captured by each camera of the plurality of cameras comprises at least one selected from the group consisting of (i) feature detection, (ii) feature extraction, (iii) feature matching and (iv) feature filtering

claim 37’s limitations:

correcting the determined misalignment of 
the respective camera utilizes, at least in part, structure-from-motion during processing of frames of image data captured by the respective camera as the vehicle is driven along the arbitrary path



claim 38’s limitations:
wherein correcting the determined misalignment of the respective camera utilizes, at least in part, tracking of feature descriptors during processing of frames of image data captured by the respective camera as the vehicle is driven along the arbitrary path


claim 39’s limitations:
the determined at least one feature 
comprises at least one selected from the group consisting of (i) a sign at the road being traveled by the vehicle, (ii) a mailbox at the road being traveled by the vehicle and (iii) a tree at the road being traveled by the vehicle








claim 40’s limitations:
wherein the received vehicle data comprises at 
least one selected from the group consisting of (i) data related to steering of the vehicle and (ii) data related to speed of the vehicle






Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method for calibrating a vehicular camera to include calibrating the camera comprises solving for calibration parameters and actual coordinates of an object present in the field of view of the camera and calibrating the camera at the vehicle while the vehicle is at the vehicle assembly plant comprises calibrating translational X, Y, Z components as disclosed in 951, since it provides a calibration system that is operable to 
determine calibration parameters for the camera or cameras of the vision system without use of fiducial markers or targets in the field of view of the camera or cameras (e.g., see 748,  column 1, line 34-42).

11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.				Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423